On Petition eor Rehearing.
(179 Pac. 573.)
In Banc.
HARRIS, J.
Because of the earnestness displayed by the defendants in their petition for a rehearing we have again examined the question presented by the record; but we arrive at the same conclusion that was reached in the original opinion: Sanborn-Cutting Co. v. Butler, ante, p. 619 (178 Pac. 228). The plaintiff corporation says in its complaint, which was filed on April 11, 1917, that between July 7, 1914, and September 20,1915, and at the instance and request of the defendants, who are partners, it sold goods to, paid expenses and rendered services for the partnership. The complaint contains an itemized statement of the several items entering into the account. The corporation alleges that the items are reasonably worth the respective amounts shown in the statement and that their aggregate reasonable value is $1,289.56. The corporation also avers that it is entitled to interest at the rate of seven per cent per annum from September 21,1914, the alleged average due date, to September 20,1915. The plaintiff alleges that no payments have been made except the sum of $750, which was paid on September 20, 1915.
The answer denies that the plaintiff is entitled to interest, admits that between July 7,1914, and September 20,1915, at the request of the partnership, the corporation sold goods to, paid out moneys and rendered services for the partnership and that $1,289.56 is the reasonable value of the items. The partners also admit in their answer that $750 was paid on the account on September 20, 1915; and they allege that an addi*626tional sum of $500 was paid on August 15, 1915. The corporation replied by denying that it received $500 from the partnership..
Thus it is seen that by their pleadings the litigants agreed that the corporation was entitled to a credit of $1,289.56 and that the partnership was entitled to a credit of $750. The pleadings raised only two issues: (1) As to the interest; and (2) as to the $500 payment. However, the question of interest was eliminated from the controversy; for pursuant to a stipulation entered into by the parties—
“the court instructed the jury that whatever amount was found by the jury as the balance owing by defendants to plaintiff should bear interest at the rate of six per cent per annum from September 20, 1915, the parties, by their respective counsel, agreed that plaintiff was entitled to receive interest on the balance of the account, whatever it might be, from that date.”
The question of interest having been settled, it mil be seen that when the cause was submitted to .the jury—
“the only dispute” as stated in the bill of exceptions,
“between the parties was whether the defendants by means of a check drawn by them in favor of Sanborn & Son, but with the direction written thereon that same was to apply on Sanborn-Cutting account, the defendants claiming that Sanborn & Son were the agents of the plaintiff for the purpose of receiving said payment. ’ ’
In the original opinion Mr. Justice Benson, speaking for the court, said:
“We think that the proper rule is to measure the offer and the judgment as of the date when the offer was made.”
The application of this rule will accomplish the purpose for which the statute was designed. In other *627words, to ascertain whether the judgment is more favorable than the offer the judgment must, of course, be compared with the offer; and if the judgment includes a principal sum and also interest on that principal sum computed from a date prior to the time of the offer, then whatever interest accrues since the date of the offer and enters into the judgment should be subtracted from the judgment and the remainder becomes the amount which is to be compared with the offer: Schulte v. Lestershire Boot & Shoe Co., 88 Hun, 226 (34 N. Y. Supp. 663, 664); Tilman v. Keane, 1 Abb. Pr. (N. S.) (N. Y.) 23, 27; Budd v. Jackson, 26 How. Pr. (N. Y.) 398, 400; Kellogg v. Pierce, 60 Wis. 342 (18 N. W. 848); 15 C. J. 805.
It will not be necessary to analyze the argument made by the petitioners concerning the meaning of the term “liquidated” when used in connection with the allowance of interest. In the absence of the stipulation providing for the allowance of interest the plaintiff would not have been entitled to interest from September 20, 1915: Sargent v. American Bank & Trust Co., 80 Or. 16, 39 (154 Pac. 759, 156 Pac. 431). Moreover, except for the stipulation, interest would have been disallowed on the authority of precedents made by decisions prior to Sargent v. American Bank (& Trust Co. None of the items, except those for moneys disbursed, were liquidated, within the meaning of that term, until the answer was filed. Adjudications can be found in other jurisdictions supporting the argument that the account sued upon should be treated as a claim which was at all times liquidated; but Hawley v. Dawson, 16 Or. 344, 348 (18 Pac. 592), expresses the opposite view: See, also, Smith v. Turner, 33 Or. 379, 381 (54 Pac. 166).
*6284. The court instructed the jury that the corporation was entitled to interest at the rate of 6 per cent per annum from September 20, 1915. The defendants contend therefore that we are obliged to assume that the jury followed the instructions of the court. Assuming that the jury did obey the directions of the court then a mathematical calculation will demonstrate that the jury found that the principal sum owing from the partnership to the corporation from September 20, 1915, was $114.70; that this principal sum with interest to April 26, 1917, the date of the offer, amounts to $125.70; that this principal sum with interest to May 7, 1917, the date when the court convened, comes to $125.90; and that, therefore, since the partnership offered to compromise for $126.00, the judgment rendered on June 18,1917, after first deducting interest in accordance with the rule, is less than the offer, whether the date of the offer or the date when court convened is taken as the proper time for making the comparison. The position taken by the defendants would be impregnable if no facts could be considered except those upon which the partners base their contention. But we are bound to assume that the court also correctly instructed the jury that—
“the only dispute between the parties was whether the defendants were entitled to credit for a payment of $500 made by the defendants by means of a check drawn by them. ”
5. It is conceded that the corporation was entitled to a credit of $1,289.56 and that the defendants were entitled to a credit of $750, leaving a balance of $539.56. If, then, the $500 check should be credited to the partnership the balance due on September 20, 1915, was $39.56; but if the defendants were not entitled to be credited with the check for $500 then their *629net indebtedness on September 20, 1915, was $539.56. As already stated, we must assume that the court properly instructed the jury concerning the contested $500 check; and with this assumption in mind it is obvious that the jurors could not find $114.70 as the principal sum due the plaintiff on September 20,1915, and at the same time obey the instructions of the court. On September 20, 1915, the partnership either owed only $39.56 or. $539.56, depending upon whether the partnership had or had not paid the additional $500. The argument of the defendants involves the assumption that the jurors found that the defendants owed $114.70 on September 20, 1915. This assumption necessarily involves an admission that the jury declined to obey the instructions of the court. The entire record of the trial is not before us; but upon the record presented to us we are confronted with a situation where the jury disobeyed the instructions of the court either by arbitrarily fixing $114.70, an impossible amount under the pleadings, as the principal sum due on September 20, 1915, and then calculating interest on that sum to June 18, 1917, or by arbitrarily fixing $126.70 without interest as the amount due, or by taking the amount of the offer, after having been made acquainted in some manner with the offer, and then adding 70 cents to that amount for the purpose of compelling the defendants to pay the costs and disbursements. Each of the three suppositions involves a failure of the jury to obey an instruction of the court. It is impossible for us to ascertain how the jurors arrived at their verdict and therefore we repeat what we said in the original opinion:
“The record gives no clue as to what portion of the judgment, if any, is interest, and what portion is principal.”
*630If the verdict returned by the jury squared with the only issue made by the pleadings and with all the instructions given by the court then we would be able to determine exactly how much interest entered into the verdict and how much interest should be deducted from the judgment for the purpose of comparing it with the offer. On the record as it comes to us we have no alternative other than to deny the petition for a rehearing and to confirm the conclusion reached by the trial court.
We adhere to the original opinion.
Affirmed. Rehearing Denied.